PER CURIAM.
The State seeks review of McClain v. State, 576 So.2d 372 (Fla. 2d DCA 1991), in which the district court certified the same question of great public importance that was certified in Anderson v. State, 576 So.2d 319 (Fla. 2d DCA 1991).* We recently answered the question in the affirmative in State v. Anderson, 591 So.2d 611 (Fla.1992).
We therefore approve the opinion of the district court.
It is so ordered.
SHAW, C.J., and OVERTON, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.
McDONALD, J., dissents.

 We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution.